Citation Nr: 0615870	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  04-34 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Paul L. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from November 1974 until 
November 1978.    
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Buffalo, 
New York.


FINDINGS OF FACT

1.  The evidence does not establish that the veteran 
participated in combat with the enemy.

2.  The veteran has been diagnosed with PTSD; however, the 
veteran's witnessing of an in-service stressor has not been 
verified by objective evidence.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman held that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

VA satisfied its duty to notify by means of a December 2001 
letter from the RO to the appellant.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
The veteran was also asked to submit evidence and/or 
information in his possession to the AOJ.  As the VCAA letter 
was issued prior to the June 2003 initial adjudication of the 
claim, its timing is consistent with the holding in 
Pelegrini.  The law pertaining to disability rating and 
effective date were not provided in that communication or in 
any other correspondence.  However, this omission is not 
prejudicial to the veteran.  Indeed, because service 
connection is denied in the instant decision, VA's failure to 
provide notice as to the degree of the disability has no 
adverse impact on the veteran.  Similarly, the failure to 
inform the veteran as to possible effective dates does not 
prejudice the veteran here.

Duty to assist

With regard to the duty to assist, the record contains the 
veteran's service medical records and post-service VA and 
private medical records, to include reports of a VA 
examination and treatment.  The Board has carefully reviewed 
the veteran's statements in support of his claim and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claims.  

The Board notes that the veteran's service personnel records 
have not been obtained.  The evidence of record reflects that 
the RO attempted to obtain the veteran's service personnel 
records in December 2001, March 2002, and September 2002 
without success.  The March 2002 response contained a 
statement asking VA to submit a National Archives form 13075.  
The veteran submitted this form to VA in April 2005.  All of 
the above requests by the RO included the veteran's name, his 
social security number, and his date of birth.  Even with 
this information, each response to these requests noted that 
the veteran's records could not be identified based on the 
information furnished.  However, such records, even if 
obtained, including pertaining to his unit, would not 
establish what the veteran actually personally witnessed, to 
include the reported event.  Based on the foregoing, the 
Board finds that adequate efforts were undertaken by the RO 
in developing the veteran's claim.  It is not felt that 
additional efforts are necessary under the VCAA given the 
RO's multiple attempts noted above.  As such, it appears that 
further development would serve no useful purpose and would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

Based on the above, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal 
and no further development is required to comply with the 
duty to assist the veteran in developing the facts pertinent 
to his claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

Legal criteria

Service connection- in general

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in active service or 
for aggravation of a preexisting injury or disease in active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Special considerations- PTSD

In order to establish service connection for PTSD, the 
evidence of record must include a medical diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor, and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2005).  The provisions of 38 C.F.R. § 4.125(a) 
require that a diagnosis of a mental disorder conform to the 
American Psychiatric Association, Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition 1994 (DSM-IV).

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States 
Court of Appeals for Veterans Claims (Court) set forth the 
analytical framework and line of reasoning for determining 
whether a veteran was exposed to a recognizable stressor 
during service, which, as discussed above, is an essential 
element in solidifying a claim for service connection for 
PTSD.  In Zarycki, it was noted that, under 38 U.S.C.A. 
§ 1154(b), 38 C.F.R. § 3.304(d) and (f), and the applicable 
provisions contained in VA Manual 21-1, the evidence 
necessary to establish the incurrence of a recognizable 
stressor during service to support a claim of service 
connection for PTSD will vary depending on whether the 
veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has held that the Board may 
not rely strictly on combat citations or the veteran's 
military occupational specialty to determine if he engaged in 
combat; rather, other supportive evidence of combat 
experience may also be accepted.  See Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. App. 70, 76 
(1994).  If combat is affirmatively indicated, then the 
veteran's lay testimony regarding claimed combat-related 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89.  The veteran's testimony, by itself, cannot, 
as a matter of law, establish the occurrence of a non-combat 
stressor.  Dizoglio, 9 Vet. App. at 166.  Further, an opinion 
by a mental health professional based on a post-service 
examination of the veteran cannot be used to establish the 
occurrence of a stressor.  Moreau v. Brown, 9 Vet. App. 389, 
395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 (1997).

Analysis

Combat

As previously noted, in order to establish a claim of 
entitlement to service connection for PTSD, it is necessary 
to show that an in-service stressor occurred.  In making that 
assessment, it is first necessary to determine whether the 
veteran engaged in combat with the enemy.  The evidence here 
does not so demonstrate.  First, the veteran received no 
award or decoration specifically denoting combat 
participation (the Combat Infantryman Badge and the Combat 
Action Ribbon), combat incurred wounds (the Purple Heart 
Medal), or valor in combat with the enemy.  His primary 
specialty is reported as that of a Short Range Missile 
Crewman.

In addition to receipt of designated awards and decorations, 
"conclusive evidence" of combat participation may also be 
established by "other supportive evidence."  See Dizoglio, 9 
Vet. App. at 166.  The Board finds the term "other supportive 
evidence" is unclear as to the limitations, if any, on what 
can constitute "other supportive evidence."  At a minimum, 
however, the case law from the Court precludes the use of the 
claimant's own assertions as "other supporting evidence," nor 
would post-service medical evidence suffice as "other 
supporting evidence."  To the extent that the term "other 
supporting evidence" in this context could consist of service 
department records, the Board finds that there is no evidence 
of record which establishes that the veteran engaged in 
combat activity with the enemy.  Based on the foregoing, the 
Board finds that the record does not contain "conclusive 
evidence" that the veteran "engaged in combat with the 
enemy."  Where the record, as here, fails to establish that 
the veteran engaged in combat with the enemy, the veteran's 
lay statements as to in-service stressors cannot be accepted 
without further corroboration through independent evidence.  
Doran, 6 Vet. App. at 288-89.  Next, the Board will analyze 
whether or not the veteran can obtain service connection 
without the combat presumption.  

Stressor verification

The veteran claims that his PTSD stressors are associated 
with his active service in Korea.  Specifically, in stressor 
statements dated in March 2002 and April 2005, the veteran 
stated that he witnessed the murders of A.B. and M.B., two 
U.S. soldiers, while being the only soldier on guard duty as 
a forward observer located at an observation point in the 
Demilitarized Zone outside of Panmunjom, Korea.  He indicated 
that these events occurred on August 18, 1976.  The veteran 
reported seeing a United States crew working on a tree when a 
North Korean platoon appeared and began beating the above 
mentioned soldiers.  

The Board concedes that the two deaths of the above named 
soldiers have been verified.  However, there is no objective 
evidence indicating that the veteran was on guard duty at the 
exact time of the August 18, 1976 incident, which would have 
placed the veteran in a position to have witnessed these 
deaths.  Without such corroboration, the stressor element of 
a PTSD claim remains unsatisfied and the veteran is therefore 
precluded from a grant of the benefit sought on appeal.

The Board acknowledges that in a May 2003 VA examination, the 
examiner diagnosed the veteran with PTSD.  However, the 
validity of such diagnosis is dependent on the existence of a 
verified in-service stressor.  Even though the occurrence of 
the event reportedly witnessed has been corroborated, the 
veteran's contention that he was on guard duty and witnessed 
the deaths of the two soldiers, his stressor, is unsupported 
by the evidence of record.  As such, an etiological opinion 
linking the veteran's PTSD to service is not found to be 
probative.  Indeed, the Court has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) (stating that the Board 
is not bound to accept a physician's opinion when it is based 
exclusively on the recitations of a claimant).

In summation, the available evidence of record is 
insufficient to verify that the veteran witnessed the deaths 
of two fellow servicemen.  Unfortunately, multiple attempts 
to obtain the veteran's personnel records were unsuccessful 
and the veteran has not submitted any other evidence in 
corroboration of his claimed stressors.  Therefore, in the 
absence of objective evidence to corroborate the veteran's 
presence as a witness to the events he described, the claim 
of entitlement to service connection for PTSD must be denied.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).


ORDER

Service connection for PTSD is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


